1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10

11   N.L., an infant by his mother      No.     2:17-cv-01512-JAM-DB
     and natural guardian SANDRA
12   LEMOS,
13                 Plaintiff,           ORDER DENYING PLAINTIFF’S MOTION
                                        FOR SUMMARY JUDGMENT, DEFENDANT
14         v.                           CREDIT ONE’S MOTION FOR SUMMARY
                                        JUDGMENT, AND PLAINTIFF’S MOTION
15   CREDIT ONE BANK, N.A., GC          TO STRIKE
     SERVICES LIMITED PARTNERSHIP,
16   IENERGIZER HOLDINGS, LIMITED,
     and FIRST CONTACT, LLC a/k/a
17   IQOR HOLDINGS, INC.,
18                 Defendants.
19

20         N.L. (“Plaintiff”) sued Credit One Bank, N.A. (“Defendant”

21   or “Credit One”) under the Telephone Consumer Protection Act

22   (TCPA), Rosenthal Fair Debt Collection Practices Act (“the

23   Rosenthal Act”), and common law.       Compl., ECF No. 1.   The parties

24   have filed cross-motions for summary judgment, and Plaintiff

25   filed an additional motion to strike.      Pl.’s Mot., ECF No. 50;

26   Def.’s Mot., ECF No. 55; Mot. to Strike, ECF No. 59.        For the

27   ///

28   ///
                                        1
1    reasons set forth below, the Court DENIES all three motions.1

2

3                  I.   FACTUAL AND PROCEDURAL BACKGROUND
4         A customer of Credit One, D.V., provided a phone number
5    ending in -9847 (“the -9847 number”) to the bank upon opening an
6    account in March 2014.    Def.’s Undisputed Facts #1–4.    D.V.
7    subsequently relinquished that phone number, which was reassigned
8    to Plaintiff on December 19, 2016.     Def.’s Undisputed Facts #5.
9    In an approximately four-month period between February 20, 2017
10   and June 13, 2017, Credit One’s vendors called the -9847 number
11   189 times after D.V. failed to make timely payments.      Pl.’s
12   Statement of Undisputed Facts #1.     Of those calls, 115 calls were
13   made by Defendant iEnergizer between February 20, 2017 and March
14   16, 2017; 48 calls were made by Defendant GC Services between
15   March 18, 2017 and March 26, 2017; and 26 calls were made by
16   Defendant First Contact between April 8, 2017 and June 13, 2017.2
17   Def.’s Undisputed Facts #9.
18        At the time of the calls, Plaintiff was ten or eleven years
19   old and had no relationship with Credit One.     Pl.’s Statement of
20   Undisputed Facts #2.     Plaintiff testified in his deposition that
21   he answered one of the calls on February 21, 2017 and told the
22   caller that he was a child and that they should stop calling.
23

24    1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
25   for November 6, 2018.
      2 GC Services and First Contact have already settled with
26
     Plaintiff. Def.’s Reply, ECF No. 64, p. 1 n.1 (settling with
27   First Contact for $10,000—$430 per call—and GC Services for
     $19,000—$395 per call). iEnergizer, an Indian company, has only
28   recently been served. ECF No. 63.
                                      2
1    N.L. Dep., ECF No. 55-10, p. 44.      The call notes substantiate

2    that the vendor spoke with a third-party on February 22, 2017.3

3    ECF No. 65-2, p. 2.    Plaintiff stated that he answered the phone

4    one or two more times when Credit One’s vendors called, but hung

5    up when he heard them say they were debt collectors.      N.L. Dep.

6    at 47.    He further testified that he tried calling Credit One

7    about the calls between one and three times, but it “just took

8    [him] to the phone system” and he did not continue because “[he]

9    was looking for the person that had directly called [him], not

10   the system.”     Id. at 48.

11        Plaintiff reported the phone calls through the Metro PCS app

12   on his phone.    Id. at 52.   Plaintiff’s mother testified that an

13   attorney, Kevin Crick, called her to consult on the calls around

14   the second week of January 2017, Lemos Dep., ECF No. 55-11, p.

15   53; however, the undisputed facts indicate that the calls did not

16   begin until February 2017.     The calls stopped in June 2017 after

17   D.V. made a payment that resolved the outstanding debt.     Def.’s

18   Mot. at 4 n.3.

19

20                                 II.   OPINION
21        Plaintiff’s Complaint alleges three claims: (1) violations

22   of the TCPA, (2) violations of the Rosenthal Act, and

23   (3) Invasion of Privacy by Intrusion Upon Seclusion.     Compl. at

24   7–12.    Plaintiff has moved for partial summary judgment on his

25

26
      3 Prior to summary judgment, Credit One reported that there was
     a recording of a single answered call between Plaintiff and a
27   vendor that took place on March 11, 2017. Credit One now argues
     that this recording is of the February 22, 2017 call and that it
28   disproves Plaintiff’s account of the conversation.
                                      3
1    TCPA claim and seeks resolution of his two other claims at trial.

2    Pl.’s Mot., ECF No. 50-1, p. 1.     Credit One filed a cross-motion

3    for summary judgment, seeking dismissal of all three of

4    Plaintiff’s claims.     See Def.’s Mot.

5          A.   TCPA Claim

6          The TCPA provides individuals with a private right of action

7    for certain prohibited uses of automated telephone equipment.      47

8    U.S.C. § 227(b)(3).     The relevant text of the TCPA reads:

9          It shall be unlawful for any person within the United
           States ...
10
           (A) to make any call (other than a call made for
11         emergency purposes or made with the prior express
           consent of the called party) using any automatic
12         telephone dialing system or an artificial or
           prerecorded voice ...
13
           (iii) to any telephone number assigned to a paging
14         service, cellular telephone service, specialized
           mobile radio service, or other radio common carrier
15         service, or any service for which the called party is
           charged for the call. ...
16

17   47 U.S.C. § 227(b)(1)(A)(iii).     Plaintiff alleges that Credit

18   One’s vendors violated the TCPA by using a predictive dialer to

19   automatically call him 189 times to collect on D.V.’s debt.

20              1.   Whether Defendants Used an Automatic Telephone
                     Dialing System
21

22         Credit One first disputes whether Plaintiff has provided

23   sufficient evidence upon which a reasonable trier of fact could

24   conclude he was called using an Automatic Telephone Dialing

25   System (“ATDS”).   Def.’s Mot. at 5–11.    Plaintiff argues that

26   Defendants’ use of a predictive dialer to automatically place
27   calls to Plaintiff qualifies as use of an ATDS.    Pl.’s Mot. at 5–

28   12.   Plaintiff also relies on an expert, who testified that the
                                        4
1    dialing system used by Credit One’s vendors, Aspect Unified IP,

2    stores phone numbers and automatically dials them.   See id.

3        The definition of an ATDS has been in flux over the past

4    year.   In March 2018, the D.C. Circuit overturned the FCC’s

5    definition of an ATDS, finding it was an “unreasonably expansive

6    interpretation of the statute.”   ACA Int’l v. Fed. Commc’ns

7    Comm’n, 885 F.3d 687, 692 (D.C. Cir. 2018).   The Ninth Circuit

8    recently interpreted the TCPA’s language to define a ATDS as

9    “equipment which has the capacity—(1) to store numbers to be

10   called or (2) to produce numbers to be called, using a random or

11   sequential number generator—and to dial such numbers.”     Marks v.

12   Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018).

13   Under this authority, a device that has the capacity to store

14   phone numbers and dial them automatically would qualify as an

15   ATDS, even if it did not create or develop the numbers dialed on

16   its own.   Id. at 1053.

17       Credit One argues that “[t]he Arbitrator should ignore

18   Marks, and follow the D.C. Circuit, Second Circuit and Third

19   Circuits’ correct interpretation and application of the statutory

20   definition of an ATDS.”   Def.’s Mot., ECF No. 55-1, p. 8 n.5.
21   This argument ignores the fact that this Court is bound by Ninth

22   Circuit precedent.   Credit One goes on to challenge the

23   admissibility of Plaintiff’s expert’s testimony, as the expert

24   did not examine the specific system used by Credit One’s vendors.

25   Id. at 9–11.   This evidentiary dispute can not be resolved within

26   a summary judgment motion.
27       Based on the evidence provided, the Court finds that an

28   issue of material fact exists as to whether Credit One’s vendors
                                       5
1    used an ATDS to call Plaintiff.

2             2.       Whether Credit One Can Be Held Liable for the Acts
                       of Its Vendors
3

4        Credit One next steers the Court to recent rulings on

5    vicarious liability for telemarketers.      Def.’s Mot. at 12.    In

6    the context of telemarketing calls, “the Federal Communications

7    Commission has ruled that, under federal common-law principles of

8    agency, there is vicarious liability for TCPA violations.”

9    Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 674 (2016), as

10   revised (Feb. 9, 2016) (citing In re Joint Petition Filed by Dish

11   Network, LLC, 28 FCC Rcd. 6574 (2013)).

12       Here, the calls were made to collect on a debt, rather than

13   market a product or service.     The FCC’s order regarding debt

14   collection calls states that “a creditor on whose behalf an

15   autodialed or prerecorded message call is made to a wireless

16   number bears the responsibility for any violation of the

17   Commission’s rules.”     In the Matter of Rules & Regulations

18   Implementing the Tel. Consumer Prot. Act of 1991, 23 F.C.C. Rcd.

19   559, 565 (2008).    “Calls placed by a third-party collector on

20   behalf of that creditor are treated as if the creditor itself
21   placed the call.”     Id.   This does not mean that a creditor alone

22   is liable.     Rather, the FCC noted that “[a] third-party collector

23   may also be liable for a violation of the Commission’s rules.”

24   Id. at n.38.     This language allows multiple parties to be held

25   collectively responsible for debt collection calls for up to $500

26   per TCPA violation, or up to $1,500 per knowing or willful TCPA
27

28
                                         6
1    violation.   See 47 U.S.C. § 227(b)(3).4

2         Review of recent cases reveals no evidence that the FCC’s

3    2008 ruling on creditor liability for third-party debt collection

4    calls has been reversed or explicitly modified.      Baemmert v.

5    Credit One Bank, N.A., 271 F. Supp. 3d 1043, 1049 (W.D. Wis.

6    2017) (holding that the plaintiff’s “failure to plead an agency

7    theory or vicarious liability in his complaint is no basis for

8    summary judgment,” based on the 2008 FCC rule).      Credit One

9    attempts to distinguish the 2008 FCC order by noting that the

10   cases citing to it did not mention contracts between the

11   creditors and third-party collectors.      Def.’s Reply, ECF No. 64,

12   p. 5.   This argument is unpersuasive.     Presumably, third-party

13   vendors do not volunteer to collect creditors’ debt out of non-

14   contractual generosity.   There is a business relationship, likely

15   governed by a contract, that leads a third-party to collect

16   creditors’ debts based on information provided by the creditor,

17   such as the debt amount and debtor’s name and phone number.

18        Credit One goes on to assert that it cannot be held liable

19   for its vendors’ TCPA violations because its contracts require

20   vendors to comply with state and federal law.     Def.’s Reply at 5.
21   Credit One has not provided any argument as to why it could not

22   seek to recover damages it might have to pay a debtor for TCPA

23   violations by pursing its vendors for breach of the parties’

24   contract.

25        Even if Plaintiff had to show that Credit One was the

26
27    4 Plaintiff does not dispute that he cannot double-recover for
     each violation and is limited to $500 or $1,500 in damages per
28   violation. See Pl.’s Reply at 20 n.22.
                                      7
1    principal of its third-party vendors under the common law theory

2    of agency, issues of material fact would remain.   The extent of

3    control exercised by the principal is the essential ingredient in

4    determining whether vicarious liability may be imposed.    Jones v.

5    Royal Admin. Servs., Inc., 887 F.3d 443, 450–51 (9th Cir. 2018).

6    In examining the authority a principal has over an agent, the

7    Ninth Circuit reviews a non-exhaustive list of ten factors:

8          (1) the control exerted by the employer, (2) whether
           the one employed is engaged in a distinct occupation,
9          (3) whether the work is normally done under the
           supervision of an employer, (4) the skill required,
10         (5) whether the employer supplies tools and
           instrumentalities [and the place of work], (6) the
11         length of time employed, (7) whether payment is by
           time or by the job, (8) whether the work is in the
12         regular business of the employer, (9) the subjective
           intent of the parties, and (10) whether the employer
13         is or is not in business.
14   Id.   The Ninth Circuit also recognizes apparent agency as a

15   ground for TCPA vicarious liability.    Thomas v. Taco Bell Corp.,

16   582 F. App’x 678, 679–80 (9th Cir. 2014).   The evidence submitted

17   could allow a reasonable jury to find Credit One was vicariously

18   liable for its vendors’ TCPA violations, where the vendors were

19   hired by Credit One to collect debts and represented themselves

20   as Credit One.   See C.A.R. Transp. Brokerage Co. v. Darden
21   Restaurants, Inc., 213 F.3d 474, 479–80 (9th Cir. 2000) (“the

22   extent of an agent’s authority is a question of fact and should

23   not be decided on summary judgment”).

24         Based on the facts submitted, even if the Court did not find

25   the 2008 FCC order imposed liability on Credit One, a genuine

26   issue of material fact would remain as to whether Credit One was
27   vicariously liable for its vendors.

28   ///
                                      8
1             3.    Whether Plaintiff Has Standing Under the TCPA

2        Credit One next argues that Plaintiff lacks standing to

3    bring claims because he has not suffered any “injury in fact,”

4    citing Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016).

5    Def.’s Mot. at 28–29.     Credit One asserts that the calls did not

6    cause Plaintiff any actual harm and that he allowed the calls to

7    continue after consulting with legal counsel.     Id.   This theory

8    misstates the injury required to bring a TCPA claim and assumes a

9    failure to mitigate statutory damages where no such duty existed.

10   See Ahmed v. HSBC Bank USA, Nat’l Ass’n, No. EDCV152057FMOSPX,

11   2017 WL 5720548, at *2 (C.D. Cal. Nov. 6, 2017) (collecting cases

12   addressing the issue of whether there is a duty to mitigate

13   damages under the TCPA).

14       “A plaintiff establishes injury in fact, if he or she

15   suffered an invasion of a legally protected interest that is

16   concrete and particularized and actual or imminent, not

17   conjectural or hypothetical.”     Van Patten v. Vertical Fitness

18   Grp., LLC, 847 F.3d 1037, 1042 (9th Cir. 2017) (internal

19   quotation marks omitted) (disagreeing with defendants’ claim that

20   the plaintiff did not establish a concrete injury-in-fact

21   necessary to pursue his TCPA claim in light of Spokeo).     “The

22   TCPA establishes the substantive right to be free from certain

23   types of phone calls and texts absent consumer consent.”     Id.

24   Van Patten held that “[u]nsolicited telemarketing phone calls or

25   text messages, by their nature, invade the privacy and disturb

26   the solitude of their recipients,” a harm Congress identified

27   when drafting the TCPA.    Id. at 1043.   The parties do not dispute

28   that Credit One’s vendors called Plaintiff, a child and
                                        9
1    noncustomer, more than 150 times over a period of four months to

2    collect on another person’s debt.     Plaintiff has standing to

3    bring his TCPA claim, but disputes of material fact prevent the

4    Court from granting summary judgment to either party on this

5    claim.

6         B.   Rosenthal Act Claims

7         The Rosenthal Act prohibits a debt collector from attempting

8    to collect a consumer debt by “(d) Causing a telephone to ring

9    repeatedly or continuously to annoy the person called; or

10   (e) Communicating, by telephone or in person, with the debtor

11   with such frequency as to be unreasonable and to constitute an

12   harassment to the debtor under the circumstances.”     Cal. Civ.

13   Code § 1788.11(d), (e).   The Rosenthal Act is California’s

14   version of the Fair Debt Collection Practices Act, as it “mimics

15   or incorporates by reference the FDCPA’s requirements.”     Riggs v.

16   Prober & Raphael, 681 F.3d 1097, 1100 (9th Cir. 2012)

17   (“California has adopted a state version of the FDCPA, called the

18   Rosenthal Act.”).

19        Credit One argues that Plaintiff cannot maintain a claim

20   under § 1788.11(e) because he did not “communicate” with the debt
21   collectors.   See Krapf v. Nationwide Credit Inc., 2010 WL

22   2025323, at *4 (C.D. Cal. 2010) (finding that § 1788.11(e)

23   entails “actual contact between the debt collector and the

24   debtor, rather than just ‘[c]ausing a telephone to ring.’”).

25   This is a dispute of fact, however, as Plaintiff alleged he

26   communicated with a vendor and requested the calls stop because
27   he was a child and a noncustomer.

28        The Court also rejects Credit One’s contention that the
                                      10
1    calls to Plaintiff were not annoying or harassing because they

2    went largely unanswered.    Section 1788.11(d) prohibits “[c]ausing

3    a telephone to ring repeatedly or continuously to annoy the

4    person called.”    Answering the phone and communicating with the

5    debt collector is not a requirement of this subsection, nor is it

6    a requirement for continuous and repeated calls to be an

7    annoyance.    “A creditor’s voluminous calls, even if unanswered,

8    can also warrant civil penalties, suggesting that the California

9    legislature and other reasonable people could consider such

10   conduct highly offensive.”    Romero v. Dep’t Stores Nat’l Bank,

11   725 F. App’x 537, 540 (9th Cir. 2018); see also Meadows v.

12   Franklin Collection Serv., Inc., 414 F. App’x 230, 234 (11th Cir.

13   2011) (“[A] ringing telephone, even if screened and unanswered,

14   can be harassing, especially if it rings on a consistent basis

15   over a prolonged period of time and concerns debts that one does

16   not owe.”) (considering a claim under the analogous provision of

17   the FDCPA).     Credit One cannot seek to hold a ten-year-old child

18   responsible for not stopping its vendors’ conduct.

19       Under the evidence presented by Plaintiff, Credit One’s

20   vendors called him over 85 times in a single month, at a rate of
21   six or more calls per day, to collect an unrelated individual’s

22   debt.   A reasonable jury could conclude that calling a child up

23   to nine times per day over four months to collect on a debt he

24   did not owe constitutes “[c]ausing a telephone to ring repeatedly

25   or continuously to annoy the person called.”     Cal. Civ. Code

26   § 1788.11(d).     Should a jury believe Plaintiff’s testimony
27   regarding the request to stop calling, they may also find that

28   this constituted a communication and that the vendors’ subsequent
                                        11
1    conduct was harassing.     Accordingly, the Court denies Credit One

2    summary judgment on Plaintiff’s Rosenthal Act claim.

3        C.     Invasion of Privacy Claim

4        A claim for invasion of privacy under California common law

5    requires Plaintiff to demonstrate “(1) intrusion into a private

6    place, conversation, or matter, (2) in a manner highly offensive

7    to a reasonable person.”    Safari Club Int’l v. Rudolph, 862 F.3d

8    1113, 1127 (9th Cir. 2017).    “While what is ‘highly offensive to

9    a reasonable person’ suggests a standard upon which a jury would

10   properly be instructed, there is a preliminary determination of

11   ‘offensiveness’ which must be made by the court in discerning the

12   existence of a cause of action for intrusion.”     Deteresa v. Am.

13   Broad. Companies, Inc., 121 F.3d 460, 465–66 (9th Cir. 1997).       In

14   determining the degree of offensiveness, courts consider “the

15   degree of the intrusion, the context, conduct and circumstances

16   surrounding the intrusion as well as the intruder’s motives and

17   objectives, the setting into which he intrudes, and the

18   expectations of those whose privacy is invaded.”     Id. (quoting

19   Hill v. National Collegiate Athletic Ass’n, 865 P.2d 633 (Cal.

20   1994)).
21       Other district courts have found an intrusion upon seclusion

22   claim may arise out of repeated and continuous debt collection

23   calls.    See, e.g., Masuda v. Citibank, N.A., 38 F. Supp. 3d 1130,

24   1135 (N.D. Cal. 2014) (denying a motion to dismiss where a bank

25   called a noncustomer more than 300 times over seven months, up to

26   six calls per day); Fausto v. Credigy Servs. Corp., 598 F. Supp.
27   2d 1049, 1056 (N.D. Cal. 2009) (denying summary judgment on

28   intrusion upon seclusion claim where defendants called plaintiffs
                                        12
1    over 90 times, the content of those calls was harassing,

2    defendants failed to identify themselves, and called back

3    immediately after plaintiffs hung up).

4         Masuda is most analogous because it involved debt collectors

5    calling a noncustomer over a hundred times in a relatively short

6    period, including multiple calls per day.     Masuda found that even

7    though there was no evidence that the content of the calls was

8    offensive, “the context of the constant calls viewed in light of

9    the multiple requests that the calls stop (and confirmation from

10   [the bank] that they would stop) and the fact that the calls were

11   to a person confirmed to not be [the bank’s] debtor, could be

12   found by a reasonable jury to be highly offensive.”     38 F. Supp.

13   3d at 1135.

14        Here, there is a dispute of fact as to whether Plaintiff

15   requested the calls stop; however, there is no dispute that he

16   was not a Credit One customer and that Credit One’s vendors

17   called him numerous times over several months.    The fact that

18   Plaintiff is a young child could potentially make this even more

19   offensive in the eyes of a reasonable jury.    Thus, issues of fact

20   prevent the Court from granting summary judgment on Plaintiff’s
21   invasion of privacy claim at this juncture.

22        D.   Motion to Strike

23        On October 23, 2018, Plaintiff filed a Motion to Strike

24   seeking to bar Credit One from referencing or representing an

25   audio recording as having transpired on February 22, 2017.     Mot.

26   to Strike at 1.   Up until October 5, 2018, after Plaintiff had
27   filed his motion for summary judgment, Credit One maintained that

28   the recorded conversation occurred on March 11, 2017. Id. at 3.
                                      13
1        Credit One believes its belated alteration of the

2    recording’s date is a harmless mistake.    See Def.’s Opp’n to Mot.

3    to Strike, ECF No. 65.    Furthermore, Credit One argues that

4    Plaintiff also changed his story regarding when the conversation

5    occurred from February 21, 2017 to February 22, 2017.    Id. at 6.

6    As both parties have modified their allegations regarding when

7    Plaintiff’s conversation with Credit One’s vendor took place,

8    each will have to deal with the consequences.    Plaintiff’s motion

9    to strike is denied.

10

11                                III. ORDER

12       For the reasons set forth above, the Court DENIES

13   Plaintiff’s Motion for Summary Judgment, Credit One’s Motion for

14   Summary Judgment, and Plaintiff’s Motion to Strike.

15       IT IS SO ORDERED.

16   Dated: November 8, 2018

17

18

19

20
21

22

23

24

25

26
27

28
                                       14
